USDC SoNy

  

 

DOCUNEN?
ELECTRONICALLY FE
DOC# oo ILED
UNITED STATES DISTRICT COURT * DATE FILED:
SOUTHERN DISTRICT OF NEW YORK.
United States of America Order of Restitution
Vv. $3 17 Cr. 569 (ER)
JAMES TONER,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Olga Zverovich and Michael C.
McGinnis, Assistant United States Attorneys, of counsel; the Defendant’s conviction on Count
One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. JAMES TONER, the Defendant, shall pay restitution in the
total amount of $48,000 to the victims of the offense charged in Count One. The names, addresses,
and specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.
Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the
new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically JAMES BECKISH, JOSEPH ANTHONY DEMARIA, RICHARD WITCHER, and
PETER O’BRIEN, should they be convicted under 17 Cr. 569. Defendant’s liability for restitution
shall continue unabated until either the Defendant has paid the full amount of restitution ordered
herein, or every victim has been paid the total amount of his loss from all the restitution paid by

the Defendant and co-defendants in this matter.

09.10.2013

 

 
3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

Dec. \V¥, 2019 Zl

UNITED STATES DISTRICT COURT JUDGE

 

 
